02/21/20 16:42:47 Orange cty DC Scanned by Annette V


                        Case
                         Case1:20-cv-00097-MJT
                              1:20-cv-00097 Document
                                               Document
                                                     1-1 2 Filed
                                                            Filed03/06/20
                                                                  03/06/20 Page
                                                                            Page2 1ofof9 8PageID
                                                                                           PageID#:#:10
                                                                                              FILED:   42
                                                                                                      2/21/2020 3:21 PM
                                                                                                      Vickie Edgerly, District Clerk
                                                                                                             Orange County, Texas
                                                                                                            Envelope No. 41057354
                                                                                                    Reviewed By: Annette Vaughan
                                                         CAUSE NO.: D200063-C

                   MICHAEL TAYLOR AND                               §             IN THE DISTRICT COURT
                   ALYSSA TAYLOR                                    §
                             Plaintiffs,                            §
                                                                    §
                   v.                          §                                 260th
                                                                                  - - - JUDICIAL DISTRICT
                                               §
                   STARSTONE NATIONAL INSURANCE§
                   CO. AND WELLINGTON CLAIMS   §
                   SERVICE, INC.               §
                              Defendants.      §                                  ORANGE COUNTY, TEXAS


                            PLAINTIFFS' ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

                   TO THE HONORABLE JUDGE OF SAID COURT:

                             COMES NOW, Plaintiffs, MICHAEL TAYLOR and ALYSSA TAYLOR (hereinafter

                   sometimes referred to as "Alyssa Smith"), and files this Plaintiffs' Original Petition and Request

                   for Disclosure against Defendants, STARSTONE NATIONAL INSURANCE CO. (hereinafter

                   sometimes referred to as "Starstone") and WELLINGTON CLAIMS SERVICE, INC.

                   (hereinafter sometimes referred to as "Wellington"), and would respectfully show the Court the

                   following:

                                                                        I.
                                                                  PARTIES

                             1.       Plaintiffs, Michael Taylor and Alyssa Taylor, are individuals residing in Orange

                   County, Texas.

                             2.        Defendant, Starstone National Insurance Co., is a citizen of New Jersey with its

                   principal place of business in New Jersey and may be served with process via certified mail, return

                   receipt requested, through its registered agent for service in the state of Texas: CT Corporation

                   System, 1999 Bryan St., Suite 900, Dallas, TX 75201-3140.




                                                                                                            I   I Page
02/21/20 16:42:48 Orange cty DC Scanned by Annette V


                       Case
                        Case1:20-cv-00097-MJT
                             1:20-cv-00097 Document
                                              Document
                                                    1-1 2 Filed
                                                           Filed03/06/20
                                                                 03/06/20 Page
                                                                           Page3 2ofof9 8PageID
                                                                                          PageID#:#:1143




                             3.        Defendant, Wellington Claims Service, Inc., is a domestic corporation doing

                   business in the state of Texas and may be served with process via certified mail, return receipt

                   requested, through its registered agent for service in the state of Texas: Corporation Service·

                   Company d/b/a CSC Lawyers Incorporating Service Company, 211 E. 7 th St., Suite 620,

                   Austin, TX 78701-4234.

                                                                       II.
                                                        JURISDICTION AND VENUE

                             4.        Venue of this matter is properly before this Court pursuant to the provisions

                   § 15.002(1) of the Texas Civil Practices and Remedies Code in that all or part of the events or

                   omissions giving rise to this claim occurred in Orange County, Texas.

                             5.        The damages sought are within the jurisdictional limits of this Court and include

                   monetary relief of over $200,000 but less than $1,000,000.

                                                                       III.
                                                       DISCOVERY CONTROL PLAN

                             6.        Plaintiffs intend to conduct discovery under level 3 of Rule 190 of the Texas Rules

                   of Civil Procedure.

                                                                     IV.
                                                                    FACTS

                             7.        Prior to September 2017, Alyssa Smith Taylor and Michael Taylor were common-

                   law married. They had filed federal income tax returns married filing jointly. They held themselves

                   out as husband and wife.

                             8.        On or about September 24, 2017, Taylor Pepper was seriously and permanently

                   injured while at a party at the home of Alyssa and Michael. Alyssa and Michael were insured by

                   Starstone National Insurance Co. with a homeowner's policy. Claims were made against both

                   Alyssa and Michael. The claims are covered under the policy at issue. Defendant, Wellington, was


                                                                                                               2IPage
02/21/20 16:42:49 Orange cty DC Scanned by Annette V


                       Case
                        Case1:20-cv-00097-MJT
                             1:20-cv-00097 Document
                                              Document
                                                    1-1 2 Filed
                                                           Filed03/06/20
                                                                 03/06/20 Page
                                                                           Page4 3ofof9 8PageID
                                                                                          PageID#:#:1244



                   hired to investigate the claims and determine whether or not there was a duty to defend and/or

                   indemnify. On or about April 4, 2018 counsel for Taylor Pepper sent a Stowers Demand to

                   Starstone noting, among other things, the following:

                                       a.        Michael Taylor was Alyssa Smith's husband;

                                       b.        Ms. Smith was negligent, and her conduct was compounded by the fact that

                                                 her husband, Michael Taylor, had a prior criminal history; and

                                       c.        An unconditional offer was made to settle all claims of the Plaintiff against

                                                 the insured.

                             9.        Wellington erroneously came to the conclusion that Michael Taylor was not

                   married to Alyssa Smith at the time of the incident. Defendant, Wellington, also made the decision,

                   after its investigation, to reject a Stowers Demand to resolve all claims against Alyssa Smith

                   brought by Taylor Pepper. A lawsuit was filed against Alyssa Smith. The complaint was amended

                   to allege additional claims against her husband, Michael Taylor. The complaint alleged, among

                   other things, that:

                                       a.        . .. Plaintiff and other invitees were sitting around the campfire on

                                                 Defendant's property when Alyssa Smith's husband, Michael

                                                 Taylor, threw a large plastic can containing gasoline into the fire ....

                             10.       During the course of defending Alyssa Smith, the original counsel chosen by

                   Wellington (on behalf of Starstone) that was hired to defend Smith was scheduled to meet with

                   Smith including discussing the income tax returns noting that Alyssa Smith and Michael Taylor

                   had held themselves out as married in 2016 and 201 7.

                             11.       When Michael Taylor and his wife showed up for the meeting with defense counsel,

                   they were told that the meeting was no longer necessary and defense counsel would be

                   withdrawing.

                                                                                                                     3 IPage
02/21/20 16:42:50 Orange cty DC Scanned by Annette V


                       Case
                        Case1:20-cv-00097-MJT
                             1:20-cv-00097 Document
                                              Document
                                                    1-1 2 Filed
                                                           Filed03/06/20
                                                                 03/06/20 Page
                                                                           Page5 4ofof9 8PageID
                                                                                          PageID#:#:1345




                             12.       Wellington, based on its erroneous assumption that Michael and Alyssa were not

                   common-law married prior to the incident, denied a defense to Michael Taylor.

                             13.       In further showing of bad faith, Defendant, Starstone National Insurance Co.,

                   relying upon Wellington's investigation, filed an original and amended declaratory judgment

                   action in Federal Court against Michael Taylor and Alyssa Smith-Taylor, among others. Though

                   filed, summons have not been requested and therefore, issued.

                             14.       In the intervening time, the "Agreed Judgment" was withdrawn and Taylor

                   Pepper's claims have been ordered to proceed forward against Michael Taylor and his wife, Alyssa

                   Taylor.

                             15.       By wrongfully denying coverage to Michael Taylor for a defense and indemnity by

                   rejecting a Stowers Demand to resolve all claims against Alyssa Smith and then designating

                   Michael Taylor as a responsible third party, Wellington put Alyssa Smith's community property

                   interest at risk for Michael Taylor's liability per Tex. Family Code 3.202.

                                                                 V.
                                                        CONDITIONS PRECEDENT

                             16.       There is presently pending an unserved federal court declaratory judgment action

                   filed by Starstone against Alyssa and Mic~ael Taylor. A Fed. R. Civ. P. 12(b)(i) motion to dismiss

                   that claim as moot has been filed. Nonetheless, the claims made in this lawsuit are permissive

                   counterclaims to the federal court lawsuit filed. Permissive counterclaims may be brought in a later

                   and separate lawsuit. As a counterclaim, §542a.003(d) relieves Plaintiff of any obligation and

                   requirement to provide any notice under §542a.

                             17.       All conditions precedent to Michael Taylor and Alyssa Taylor's recovery have been

                   met.




                                                                                                             41Page
02/21/20 16:42:51 Orange cty DC Scanned by Annette V


                       Case
                        Case1:20-cv-00097-MJT
                             1:20-cv-00097 Document
                                              Document
                                                    1-1 2 Filed
                                                           Filed03/06/20
                                                                 03/06/20 Page
                                                                           Page6 5ofof9 8PageID
                                                                                          PageID#:#:1446



                                                                       VI.
                                                                CAUSES OF ACTION

                                                 A. BREACH OF CONTRACT BY STARSTONE

                             18.       The acts and omissions in failing to timely and properly adjust the claim, failing to

                   properly investigate the claim, and failing to timely and properly defend, all amount to material

                   breach of contract by Starstone. At that time, the claims by the insureds for Starstone to defend

                   and indemnify were made, the insureds had complied with all contractual duties/obligations.

                             19.       The carrier, through their original hired counsel, violated the Tilley doctrine. During

                   the course of defending one insured, the insurance company developed "evidence" to help in the

                   coverage defense.

                             20.       When faced with the dilemma of whether to defend or refuse to defend Michael

                   Taylor in the underlying case, the insurance company had one of four options:

                                       a.        Completely decline to assume the insured's defense;

                                       b.        Seek a declaratory judgment as to its obligations and rights;

                                       c.        Defend in a reservation of rights or a non-waiver agreement; or

                                       d.        Assume the insured' s unqualified defense.

                             21.       At the time, Starstone completely declined to assume Michael Taylor's defense. It

                   failed to seek a declaratory judgment or defend. As such, it breached its contractual duty to defend

                   in the underlying case.

                                                       8. INSURANCE CODE VIOLATIONS

                             22.       The acts and omissions of Wellington in:

                                       a.        failing to investigate; or

                                       b.        authorize a designation of Michael Taylor as a responsible third party after
                                                 wrongfully denying Michael Taylor's claim for a defense

                   constitute a violation of the Texas Insurance Code §541.060(a)(l).

                                                                                                                   5 IPage
02/21/20 16:42:52 Orange cty DC Scanned by Annette V


                       Case
                        Case1:20-cv-00097-MJT
                             1:20-cv-00097 Document
                                              Document
                                                    1-1 2 Filed
                                                           Filed03/06/20
                                                                 03/06/20 Page
                                                                           Page7 6ofof9 8PageID
                                                                                          PageID#:#:1547




                             23.       A request for defense constitutes a "claim" under the Texas Ins. Code. By the letter

                   dated July 22, 2019, Wellington misrepresented the duties and obligations of the policy, which is

                   a violation of Article 541.060(1). By denying the claim for defense knowing that Michael Taylor

                   held himself out to be the spouse of Alyssa Smith prior to the incident in question, the carrier

                   violated Article 541.060(2) and failed to attempt in good faith to effectuate a prompt, fair and

                   equitable settlement of the claim, i.e. defending.

                             24.       By failing to timely submit a Reservation of Rights letter to the claims being made

                   against them, Defendants violated §541.060(4)(B).

                             25.       By refusing the pay the defense costs and claim, the carrier violated §541.060(7).

                             26.       Section 541.151 gives rise to a private cause of action for the above violations.

                             27.       The acts and omissions of the carrier noted above also constitute a violation of

                   Chapter 542 et seq. of the Texas Insurance Code, including but not limited to §542.056 and

                   §542.057.

                             28.       Under §541.151 of the Texas Insurance Code, the acts and omissions of both

                   Defendants listed above also constitute a violation of the Texas Deceptive Trade Practices Act

                   §§17.46(b)(2),(5),(12).

                                                                     VII.
                                                                 NEGLIGENCE

                             Wellington and the carrier were negligent in refusing a proper Stowers Demand, denying

                   coverage, placing community property at risk, all of which is part of the claims process. The

                   negligence was the proximate cause of damages to both Plaintiffs.




                                                                                                                61Page
02/21/20 16:42:53 Orange cty DC Scanned by Annette V


                       Case
                        Case1:20-cv-00097-MJT
                             1:20-cv-00097 Document
                                              Document
                                                    1-1 2 Filed
                                                           Filed03/06/20
                                                                 03/06/20 Page
                                                                           Page8 7ofof9 8PageID
                                                                                          PageID#:#:1648




                                                            VIII.
                                            RESPONDEAT SUPERIOR/VICARIOUS LIABILITY

                             29.       Starstone is legally liable for and responsible for all acts/omissions and damages

                   caused by its adjusters and/or agents. All the acts and omissions were performed in the course

                   and scope of their employment.

                                                                       IX.
                                                                     DAMAGES

                             30.       As a result of the acts and omissions listed above, Plaintiffs suffered damages.

                   Defendants are liable for the following, including but not limited to:

                                       1.        Amounts owed under the contract;

                                       2.        Consequential damages;

                                       3.        Mental anguish;

                                       4.        Interest;

                                       5.        Attorney's fees; and

                                       6.        Punitive damages.

                             31.       The acts and omissions of the Defendants were the proximate cause of all damages

                   sustained by Plaintiffs. Plaintiffs sue for all damages Plaintiffs are legally entitled to recover.

                                                                          X.
                                                       RULE 194 REQUEST FOR DISCLOSURE

                             32.       Under Texas Rule of Civil Procedure 194, Plaintiffs request that Defendants

                   disclose, within 50 days of the service of this request, the information or material described in Rule

                   194.2.

                             WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants be cited to

                   appear and answer herein as the law directs, and that upon final hearing, Plaintiffs have and recover

                  judgment of and from Defendants a sum in excess of the minimum jurisdictional amounts of this


                                                                                                              71Page
02/21/20 16:42 : 54 Orange Cty DC Scanned by Annette V
           Case
            Case1:20-cv-00097-MJT
                 1:20-cv-00097 Document
                                  Document
                                        1-1 2 Filed
                                               Filed03/06/20
                                                     03/06/20 Page
                                                               Page9 8ofof9 8PageID
                                                                              PageID#:#:1749



         Court, costs of court, pre-j udgment and post-judgment interest which may be authorized by law,

         and for such other and further relief, both genera l and special, at law and in equity, to which

         Plaintiffs may be justly entitled.

                                                Respectfully submitted,

                                               WELLER , GREEN, TOUPS & T ERRELL L.L.P.
                                               P.O. BOX 350
                                               BEAUMONT, TX 77704-0350
                                               (409) 838-0 101
                                               (409) 832- 823 A
                                               hartgrc@w ttla .c




                                               ATTORNEY FOR PLA INTIFFS




                Plaintiffs demand a j ury trial and tenders the
